Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #060


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Per Curiam handed down on the 19th day of October, 2016, is as follows:



PER CURIAM:


2015-BA-2077      IN RE: COMMITTEE ON BAR ADMISSIONS CFN-376

                  Considering the commissioner’s recommendation and the entire
                  record of this proceeding, we conclude petitioner is eligible to
                  be admitted to the practice of law in Louisiana.
                  ADMISSION GRANTED.
10/19/16


                     SUPREME COURT OF LOUISIANA

                               NO. 2015-BA-2077

            IN RE: COMMITTEE ON BAR ADMISSIONS CFN-376


                      BAR ADMISSIONS PROCEEDING


PER CURIAM

      Petitioner successfully passed the Louisiana Bar Examination. However, the

Committee on Bar Admissions (“Committee”) advised petitioner that it was unable

to certify him for admission to the bar on character and fitness grounds.

Specifically, the Committee cited (1) four criminal charges against petitioner; (2)

petitioner’s failure to disclose relevant information on his law school application;

and (3) petitioner’s failure to disclose relevant information on his request to the

National Conference of Bar Examiners to prepare a character and fitness report.

      Petitioner then applied to this court for admission to the practice of law. We

remanded the matter to the Committee on Bar Admissions Panel on Character and

Fitness to conduct an investigation and appointed a commissioner to take character

and fitness evidence. Following the proceedings, the commissioner filed his report

with this court, recommending petitioner be admitted to the practice of law. The

Committee filed an objection to the commissioner’s recommendation, and oral

argument was conducted before this court pursuant to Supreme Court Rule XVII, §

9(D)(11).

      Considering the commissioner’s recommendation and the entire record of

this proceeding, we conclude petitioner is eligible to be admitted to the practice of

law in Louisiana.
ADMISSION GRANTED.




                     2